Citation Nr: 0006726	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-19 943	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than March 8, 
1994 for the grant of service connection for chronic 
obstructive pulmonary disease, including on the basis of 
clear and unmistakable error (CUE) in prior rating decisions.

2.  Entitlement to an effective date earlier than January 8, 
1986 for the grant of service connection for post-traumatic 
stress disorder, including on the basis of clear and 
unmistakable error (CUE) in prior rating decisions.  

3.  Entitlement to an effective date earlier than January 8, 
1986 for the grant of service connection for tinnitus, 
including on the basis of clear and unmistakable error (CUE) 
in prior rating decisions.

4.  Entitlement to an effective date earlier than March 8, 
1994 for the grant of a 100 percent evaluation for service-
connected post-traumatic stress disorder, including on the 
basis of clear and unmistakable error (CUE) in prior rating 
decisions.  




REPRESENTATION

Appellant represented by:	John C. Sims, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to September 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In a December 1997 rating decision, inter alia, the RO 
granted service connection for chronic obstructive pulmonary 
disease, and assigned a 60 percent evaluation, effective from 
March 8, 1994.  The RO also granted increased evaluations to 
100 percent for service-connected post-traumatic stress 
disorder, and to 10 percent for service-connected tinnitus, 
both effective from March 8, 1994.  Following the February 
1998 notice of disagreement and issuance of a statement of 
the case in September 1998, the appellant filed a substantive 
appeal in October 1998, regarding the March 8, 1994 effective 
date, that included an assertion that service connection for 
post-traumatic stress disorder, chronic obstructive pulmonary 
disease, and tinnitus should have been granted from 1945, and 
that a 100 percent rating for post-traumatic stress disorder 
should be assigned prior to March 8, 1994.  In July 1999, the 
appellant appeared at a hearing before the Board in 
Washington D.C., and the case is now ready for appellate 
review.  

The Board notes in passing that at the July 1999 hearing, the 
appellant withdrew a claim of entitlement to service 
connection for nicotine dependence or addiction that had been 
previously perfected for appeal.  Consequently, that matter 
will not be considered on appeal.  

The Board notes further, that during the development of the 
current appeal, the appellant had asserted claims of 
entitlement to service connection for loss of vision, hearing 
loss, and chronic fatigue syndrome.  In March 1996, the RO 
issued a statement of the case that included those issues.  
In April 1996, the appellant's attorney asserted a "notice 
of disagreement" with the determination set out in the March 
1996 statement of the case as to those specific issues.  In a 
February 1998 statement, however, the appellant's attorney 
asserted that "although [they] are not in agreement with the 
list of non-service related conditions, it is something [the 
veteran] can live with as of today."  The Board construes 
the statements made by the veteran and his attorney as 
limiting the appeal to the issues cited in the first page of 
this decision.  

Finally, it is noted that the matters of whether there was 
clear and unmistakable error (CUE) in a June 1988 decision of 
the Board to deny the claim of entitlement to service 
connection for a chronic pulmonary disorder, and whether 
there was CUE in a July 1990 decision of the Board to deny 
the claims of entitlement to effective dates prior to January 
8, 1996, for the grant of service connection of post-
traumatic stress disorder and tinnitus are addressed in a 
separate decision.  


FINDINGS OF FACT

1.  A claim for service connection for post-traumatic stress 
disorder, tinnitus and/or COPD was not filed prior to the 
issuance of the RO's September 1945, September 1984, and 
December 1984 rating decisions.  

2.  The appellant filed for correction of his military 
records after January 8, 1986.  

3.  The initial claim for service connection for tinnitus was 
filed in April 1986.  

4.  The initial claim for service connection for post-
traumatic stress disorder was filed in September 1986.  

5.  In a February 1987 rating decision, service connection 
was granted for post-traumatic stress disorder, and tinnitus, 
effective from January 8, 1986.  

6.  In a July 1990 Board decision, the appellant's claims of 
entitlement to earlier effective dates for a 30 percent 
evaluation for post-traumatic stress disorder, and a 10 
percent evaluation for tinnitus were denied, based upon 
findings that the appellant's initial claims for those 
disorders were submitted in 1986, and that the extent and 
severity of the manifestations of his post-traumatic stress 
disorder did not warrant an increased evaluation for that 
disorder.  That Board decision was affirmed by the Court of 
Veterans Appeals (now U.S. Court of Appeals for Veterans 
Claims) (hereinafter, Court) in a January 1992 Memorandum 
Decision.  

7.  In June 1986, the appellant's military records were 
corrected to reflect that he was honorably discharged on 
September 7, 1945 by reason of a medical disability diagnosed 
in an August 1945 medical survey as post infective asthenia 
resulting from repeated attacks of malaria.  The August 1945 
medical survey had been contained in the claims file and 
considered in all rating decisions following the appellant's 
separation from service.

8.  Service connection was denied for bronchial asthma with 
pneumonia in a September 1984 rating decision; service 
connection was denied for bronchial asthma in a May 1986 
rating decision; those decisions were affirmed in a June 1988 
Board decision that denied service connection on a de novo 
basis for a chronic pulmonary disorder.  

9.  In October 1988, the RO denied the appellant's claim of 
service connection for COPD.  The appellant was notified of 
the determination in October 1988, but did not file a timely 
appeal.

10.  The October 1988 rating decision to deny service 
connection for COPD was consistent with and supported by the 
applicable law and the evidence then of record.

11.  The correction of the appellant's military records did 
not form the basis for the reopening and allowance of the 
appellant's claim for service connection for COPD in the 
December 1997 rating decision.  

12.  On March 8, 1994, the veteran filed a claim for an 
increase in compensation benefits in excess of the 30 percent 
evaluation assigned for post-traumatic stress disorder.  

13.  It was not factually ascertainable prior to March 8, 
1994 that the symptomatology associated with the veteran's 
service-connected post-traumatic stress disorder exceeded 
that which was "more than moderate but less than rather 
large."  There was no basis to believe that the severity of 
the veteran's disorder approached "considerable" prior to 
that time.


CONCLUSIONS OF LAW

1.  The October 1988 rating decision that denied service 
connection for COPD was not clearly and unmistakably 
erroneous.  38 U.S.C. § 4005 (1988); 38 C.F.R. §§ 3.104(a), 
3.105(a), 3.400, 19.192 (1988).

2.  The September 1984 and May 1986 rating decisions that 
denied service connection for bronchial asthma and pneumonia 
were subsumed by a June 1988 Board decision, and are not 
subject to challenge based on alleged CUE.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1999).  

3.  The February 1987 rating decision that assigned an 
effective date of January 8, 1986 for the grant of service 
connection and 30 percent evaluation for post-traumatic 
stress disorder, and for the grant of service connection and 
a 10 percent evaluation for tinnitus was subsumed by a July 
1990 Board decision, and is not subject to challenge based on 
alleged CUE.  38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).  

4.  The correction of the appellant's military records in 
1986 does not form the basis for the assignment of an earlier 
effective date for the grant of service connection for post-
traumatic stress disorder, tinnitus, or COPD.  38 U.S.C.A. § 
5110(i) (West 1991).

5.  The criteria for an effective date prior to March 8, 
1994, for a grant of a 100 rating for post-traumatic stress 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5110(b)(2) (West 1991); 38 C.F.R. §§ 3.400, 4.7, 4.132, 
Diagnostic Code 9411 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant filed his original application for compensation 
disability upon his separation from service in September 
1945.  His claim was expressly limited to be for service 
connection for malaria.  Service connection for malaria was 
established in a September 1945 rating decision and evaluated 
as 50 percent disabling.  In the rating decision, it was 
indicated that the appellant's service medical records had 
been reviewed and showed that "in the opinion of the Board 
of Medical Survey that the patient has post infection 
asthenia resulting from repeated attacks of malaria, and . . 
. his chronic fatigue state has reduced his efficiency."  In 
a March 1947 rating decision, the evaluation of malaria was 
reduced to 0 percent disabling.  

In a statement received in June 1984, the appellant expressed 
a general desire to reopen a claim for an unspecified 
service-connected disability.  The appellant's initial claim 
for service connection for a respiratory disorder, therein 
characterized as pneumonia, was received in August 1984.  A 
claim for service connection for bronchitis was received in 
September 1984.  Service connection for residuals of 
"bronchial asthma with alleged pneumonia" was denied in a 
September 1984 rating decision based upon a finding that 
pneumonia was not shown in service, and that the veteran's 
lung disorder was not shown to be related to service.  

On January 8, 1986, the appellant submitted a claim for the 
reevaluation of his service-connected malaria.  On January 
23, 1986, he submitted a statement to the effect that there 
were discrepancies in his military records.  In February 
1986, in response to that statement, the RO directed a letter 
to the appellant indicating that if the veteran wanted to 
correct the discrepancies in the military records, he should 
contact the service department for that purpose.  In March 
1986, the Department of the Navy directed a letter to the RO 
indicating that the appellant had made application for 
correction of his naval record to show that he has a physical 
disability that is service-connected.  

The initial claim for service connection for tinnitus was 
contained in a statement from the appellant received in April 
1986.  This statement also included a claim for service 
connection for a "lung problem secondary to a service-
connected condition."  In a May 1986 rating decision, 
service connection was denied for the claimed lung condition, 
characterized as bronchial asthma, and was also denied for 
tinnitus.  

In statements dated in June 1986, and August 1986, from the 
Head, Records Service Section of the United States Navy, by 
direction of the Commandant of the Marine Corps, it was noted 
that appropriate corrections had been made to the appellant's 
discharge certification, and that the appellant was honorably 
discharged on September 7, 1945 by reason of report of 
medical survey for disability, which was considered to be of 
permanent duration.  The referenced medical survey, dated in 
August 1945 was attached, and showed a diagnosis of post 
infective asthenia, and further noted that the appellant had 
post infection asthenia resulting from repeated attacks of 
malaria and that his chronic fatigue state had reduced his 
efficiency and rendered him unfit for service; it was 
recommended that he be released from active duty.  

In a September 1986 hearing before a hearing officer at the 
RO, the appellant asserted his initial claim of service 
connection for post-traumatic stress disorder.  

In a February 1987 rating decision, service connection was 
granted for post-traumatic stress disorder, and evaluated as 
30 percent disabling from January 8, 1986.  Service 
connection was also granted for tinnitus, evaluated as 10 
percent disabling from January 8, 1986.  

In a June 1988 Board decision, service connection for a 
chronic pulmonary disorder was denied, based upon findings 
that it was not shown in service; was initially documented 
several decades after service; and was unrelated to service-
connected disabilities.  

In an October 1988 rating decision, a claim for service 
connection for chronic obstructive pulmonary disorder (COPD) 
was denied, as not being shown to be caused by, or aggravated 
by active military service.  The appellant was provided 
notice of that decision in October 1988.  Although he 
submitted a statement in November 1988, that was construed by 
the RO as notice of disagreement with other issues addressed 
in the October 1988 rating decision, the appellant did not 
file a notice of disagreement within one year of receiving 
notice of the denial of the claim for service connection for 
COPD, and that decision became final.  

In a July 1990 Board decision, the appellant's claims of 
entitlement to earlier effective dates for a 30 percent 
evaluation for post-traumatic stress disorder, and a 10 
percent evaluation for tinnitus were denied, based upon 
findings that the appellant's initial claims for those 
disorders were submitted in 1986, and that the extent and 
severity of the manifestations of his post-traumatic stress 
disorder did not warrant an increased evaluation for that 
disorder.  That Board decision was affirmed by the Court of 
Veterans Appeals (now U.S. Court of Appeals for Veterans 
Claims) (hereinafter, Court) in a January 1992 Memorandum 
Decision.  

On March 8, 1994, the appellant filed a claim for service 
connection for "lung problems caused by cigarette smoking, 
coral dust, chemical warfare, and falciparum malaria."  On 
the same day, he filed a claim for an increase in the 
evaluation of his service-connected post-traumatic stress 
disorder and tinnitus.  This represented the first claim for 
an increased evaluation for post-traumatic stress disorder 
since the Board addressed and denied an evaluation in excess 
of 30 percent in a July 1990 decision.  In conjunction with 
his claim for an increased evaluation for service-connected 
post-traumatic stress disorder, the veteran submitted 
numerous private and VA medical records for the period 
between 1988 and 1995.  These records showed treatment of the 
veteran for various disorders, but did not document the 
treatment of the veteran for a psychiatric disorder, 
including post-traumatic stress disorder.  

In August 1994, the veteran underwent VA psychiatric 
examination for the purpose of the assessment of his post-
traumatic stress disorder.  The diagnosis was post-traumatic 
stress disorder, chronic, severe.  

In a March 1995 rating decision, a 50 percent evaluation was 
assigned for post-traumatic stress disorder from March 8, 
1994, based upon the August 1994 VA psychiatric examination.  

In a December 1997 rating decision, inter alia, the RO 
granted service connection for chronic obstructive pulmonary 
disease, and assigned a 60 percent evaluation, effective from 
March 8, 1994.  The RO also granted increased evaluations to 
100 percent for service-connected post-traumatic stress 
disorder, and to 10 percent for service-connected tinnitus, 
both effective from March 8, 1984.  

In February 1998, the appellant, through his attorney, filed 
a notice of disagreement regarding the assignment of the 
March 8, 1994 effective date, asserting that clear and 
unmistakable error (CUE) has been committed since 1945 with 
respect to the failure to grant service connection for post-
traumatic stress disorder, chronic obstructive pulmonary 
disease and tinnitus.  

Following the issuance of a statement of the case in 
September 1998, the appellant filed a substantive appeal in 
October 1998, that included an assertion that clear and 
unmistakable error (CUE) has been committed since 1945 with 
respect to the failure to grant service connection for post-
traumatic stress disorder, chronic obstructive pulmonary 
disease, and tinnitus prior to March 8, 1994, and the failure 
to assign a 100 percent rating for post-traumatic stress 
disorder prior to that date.  

In July 1999, the appellant appeared at a hearing before the 
Board in Washington D.C.  At his hearing, the appellant 
testified that he was discharged from service in 1945, and 
that his discharge documents erroneously indicated that he 
had no service-related disabilities, when in reality, he had 
chronic fatigue syndrome, also known as battle fatigue, which 
is now known as post-traumatic stress disorder.  The 
appellant further asserted that the discharge documents also 
failed to disclose that he suffered from asthenia at the time 
of discharge that was related to his service-connected 
malaria.  The appellant's attorney argued that the chronic 
fatigue syndrome and asthenia should tie into his post-
traumatic stress disorder and COPD, thereby demonstrating 
those disorders to having existed upon his separation from 
service in 1945.  The appellant and his attorney concluded 
that but for the error in his discharge papers, the appellant 
would have been service-connected for those disorders since 
separation.  

Laws and Regulations

The decision of a duly constituted rating agency . . . will 
be final and binding  . . . based on evidence on file at that 
time and will not be subject to revision on the same factual 
basis . . .."  38 C.F.R. § 3.104(a) (1988).  The only 
exception to this rule is when the VA has made a "clear and 
unmistakable error" in its decision.  38 C.F.R. § 3.105(a); 
see also 38 U.S.C. § 4005 (1988).  Under such circumstances, 
the decision will be reversed or amended, and it will have 
the same effect as if the corrected decision had been made on 
the same date as the reversed or amended decision.  38 C.F.R. 
§ 3.105(a) (1988).  If this exception does not apply, the 
decision is final and may be reopened only upon the 
presentation of "new and material evidence."   A 
determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified shall 
become final if an appeal is not perfected.  38 C.F.R. 
§ 19.192 (1988).

Clear and unmistakable error arises in situations where 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory provisions 
extant at the time were incorrectly applied."  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  The error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Id.; see also Olson v. Brown, 5 Vet. App. 430, 433 
(1993); Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  "A 
determination that there was 'clear and unmistakable error' 
must be based on the record and the law that existed at the 
time of the prior . . . decision.  Russell, 3 Vet. App. 
at 314; See Crippen v. Brown, 9 Vet. App. 412, 418 (1996); 
See Allin v. Brown, 6 Vet. App.  207, 214 (1994) (Because the 
VA Physicians' Guide for Disability Evaluation Examinations 
is neither a statute nor a regulation, the failure to 
properly apply its guidelines cannot constitute clear and 
unmistakable error (CUE).  CUE is an administrative failure 
to apply the correct statutory or regulatory provisions to 
the correct and relevant facts.  Thus, in order for CUE to 
exist, there must have been a failure to apply the 
appropriate regulations or statutes.)  

Moreover, an alleged failure in the duty to assist by the RO 
may never form the basis of a valid claim of clear and 
unmistakable error, because it essentially is based upon 
evidence that was not of record at the time of the earlier 
rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The 
fact that medical knowledge was not advanced to its current 
state may not form the basis for a valid claim of clear and 
unmistakable error, because it is premised upon facts that 
were not then of record.  Porter v. Brown, 5 Vet. App. 233, 
235-236 (1993).

The Court has further defined "clear and unmistakable error" 
to mean an administrative error during the adjudication of 
the claim; that is, the VA's failure to apply correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See generally Wipprecht v. Derwinski, 2 Vet. 
App. 131, 132 (1992); Henry v. Derwinski, 2 Vet. App. 88, 90 
(1992); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
"Clear and unmistakable error" is more than a difference of 
opinion.  38 C.F.R. § 3.105(b).  The Court has recognized 
that a claimant seeking to obtain retroactive benefits by 
proving that the VA has made a "clear and unmistakable error" 
has a much heavier burden than that placed upon a claimant 
who attempts to establish his prospective entitlement to 
benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); 
See also Berger v. Brown, 10 Vet. App. 166, 169 (1997) 
(Recognizing a claimant's "extra-heavy burden" of 
persuasion before the Court in a claim of clear and 
unmistakable error).  

For a claim of clear and unmistakable error to succeed, it 
must be shown that the RO committed an error of law or fact 
that would compel later reviewers to the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); See Eddy v. Brown, 9 Vet. 
App. 52, 57 (1996).  

In accordance with Title 38, United States Code, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, dependency and indemnity 
compensation, or pension, shall be fixed pursuant to the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.

In general, the effective date of an evaluation and award of 
compensation will be the date of the receipt of a claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (1999).  

The effective date for a grant of increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within 1 year from such date, otherwise, the date of 
receipt of claim. 38 C.F.R. § 3.400(o)(2) (1994).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought. 38 C.F.R. § 
3.155(a).  Evidence received from a private physician or 
layperson will be accepted as a claim if the matter is within 
the competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  See 38 
C.F.R. § 3.157(b)(2).  The date of receipt of such evidence 
is considered the date of claim. Id.

38 U.S.C.A. § 5110(i) (West 1991) provides that whenever any 
disallowed claim is reopened and thereafter allowed on the 
basis of new and material evidence resulting from the 
correction of military records of the proper service 
department under section 1552 of title 10, or the change, 
correction, or modification of a discharge or dismissal under 
section 1553 of title 10, or from other corrective action by 
competent authority, the effective date of commencement of 
the benefits so awarded shall be the date on which an 
application was filed for correction of the military record.  

Post-traumatic stress disorder is rated under Diagnostic Code 
9411, as set forth in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  For the time period in 
question, Diagnostic Code 9411 evaluated post-traumatic 
stress disorder as follows:  A 100 percent evaluation was 
assigned where attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community and where there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in profound retreat from mature 
behavior.  A 100 percent evaluation is also contemplated that 
the veteran was demonstrably unable to obtain or retain 
employment.  A 70 percent rating was assigned where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain and 
retain employment.  A 50 percent disability evaluation is 
warranted when the veteran's ability to establish and 
maintain effective or favorable relationships with people is 
considerably impaired and his psychoneurotic symptoms are of 
such severity and persistence that there is considerable 
impairment in the ability to obtain or retain employment. 38 
C.F.R. Part 4, Diagnostic Code 9411.  A 30 percent evaluation 
applied if there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people; the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R.§ 4.132 was 
"qualitative," whereas the other terms were "quantitative" in 
character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptablity that is "more than 
moderate but less than rather large."  VA O.G.C. Prec. Op. 
No. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C.A.§ 7104(c) 
(West 1991).

Analysis

The appellant claims an earlier effective date for service 
connection for tinnitus, post-traumatic stress disorder, and 
COPD, and an earlier effective date for the assignment of a 
100 percent evaluation for post-traumatic stress disorder, 
including allegations of clear and unmistakable error (CUE) 
in all prior RO rating actions and Board decisions.

The Board has carefully considered the applicable law and the 
evidence of record at the time of each of the presently 
challenged, unappealed rating decisions, and finds that the 
appellant's contentions regarding the assignment of clear and 
unmistakable error are without merit.  

With respect to his claim for entitlement to earlier 
effective dates for service connection for post-traumatic 
stress disorder and tinnitus based upon clear and 
unmistakable error on the part of VA, the Board cannot 
disregard the fact that the appellant's initial claims of 
service connection for those disorders were ultimately 
successful.  Specifically, the appellant's initial claim for 
service connection for tinnitus was received in April 1986, 
while his initial claim for service connection for post-
traumatic stress disorder was stated at a September 1986 
hearing before the RO.  Based upon those initial claims, 
service connection for those disorders was granted in a 
February 1987 rating decision, effective from January 8, 
1986, thus establishing an effective date predating the 
appellant's initial claims.  38 C.F.R. § 3.400 (1986).  

Notwithstanding, the appellant and his attorney have 
essentially argued that there was error on the part of VA in 
rating decisions prior to 1986 (in particular the initial 
September 1945 rating decision) by VA's implicit failure to 
perceive a claim, and then grant service connection for post-
traumatic stress disorder and tinnitus.  (The only rating 
decisions that predated that 1986 effective date were those 
in September 1945, September 1984, and December 1984.)  They 
base this allegation of error on alleged misstatements 
appearing in the appellant's military discharge documents.  
The fact remains, however, that there was no claim for 
service connection for post-traumatic stress disorder or 
tinnitus until 1986, be it formal, informal, implied, or 
inferred.  Absent that, VA cannot assert a claim for service 
connection on behalf of a veteran sua sponte, and the failure 
to do so could never be the subject of CUE.  

Moreover, if it is the appellant's belief that there was an 
alleged failure on the part of VA to assist him in developing 
the record to the point where his claim would have become 
manifest, that too could never form the basis of a valid 
claim of CUE, because it essentially would be based upon 
evidence that was not of record at the time of the earlier 
rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

Secondly, the appellant has cited the provisions of 38 
U.S.C.A. § 5110(i), and claimed it as a basis for an earlier 
effective date as to the claims on appeal.  The provision 
regarding correction of military records is not applicable to 
post-traumatic stress disorder and tinnitus, however, as it 
refers to previously denied claims that had been reopened.  
In the instant case, the veteran's claims for service 
connection for post-traumatic stress disorder and tinnitus 
were granted based upon the initial claim, and not upon a 
reopened claim.  Even if that statute could be interpreted 
otherwise, the evidence shows that the appellant did not make 
application for correction of his military records until 
after January 8, 1986, and would therefore not warrant an 
effective date earlier than the date of that application 
under the provisions of 38 U.S.C.A. § 5110(i).  

With respect to any claim of CUE in the July 1990 Board 
decision that had considered the issue of the effective date 
for the grant of service connection for post-traumatic stress 
disorder and tinnitus, such a claim cannot be the subject of 
the current appeal.  It must be brought under motion to the 
Board in accordance with the requirements for the advancement 
of such a motion under the provisions of 38 C.F.R. § 20.1404 
(1999).  The veteran has, in fact, brought such a motion, and 
as previously indicated that is the subject of a separate 
Board decision.  

With respect to his claim for entitlement to an earlier 
effective date for service connection for COPD based upon 
allegations of CUE, it is noted that in June 1988, the Board 
had denied service connection for a chronic pulmonary 
disorder.  The June 1988 decision was an appeal of the May 
1986 denial by the RO of a claim of service connection for a 
lung condition, claimed to be bronchial asthma with 
pneumonia.  Further, in that June 1988 decision, the Board 
specifically concluded that although service connection had 
been denied in September 1984 for residuals of bronchial 
asthma with alleged pneumonia, based on a review of the 
claims folder, it was appropriate to make a determination on 
a de novo basis on the issue.  Consequently, the Board must 
now conclude that all RO decisions as to the pulmonary 
disorder issue which preceded the June 1988 Board decision 
were subsumed by such Board decision and are not subject to 
challenge based on alleged CUE.  Dittrich v. West, 163 F.3d 
1349 (Fed.Cir. 1998); Donovan v. West, 158 F. 3d 1377 
(Fed.Cir. 1998).  These include the September 1984 rating 
decision and the May 1986 rating decision.  Essentially, the 
June 1988 Board decision was an expressed affirmance of those 
decisions.  

It is noted, however, that following the June 1988 Board 
decision, the RO issued a rating decision in October 1988, 
that included the denial of a claim for service connection 
for COPD.  Since that decision post-dated the 1988 Board 
decision, it can be considered subject to challenge based on 
alleged CUE.  If CUE is found in the 1988 rating action, 
service connection would be effective from the date the VA 
received the 1988 claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§§ 3.105(a), 3.400(k).  However, if there was no CUE in the 
October 1988 decision, the correct effective date is March 8, 
1994, being the date the VA received the application to 
reopen the claim based new and material evidence.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r).

In order to determine whether the 1988 rating action 
contained clear and unmistakable error, the review of the 
evidence is limited to that which was before the rating board 
at the time of the prior decisions.  38 C.F.R. § 3.104(a) 
(1999); Russell, supra.  In other words, the Board cannot 
apply the benefit of hindsight to an evaluation of the rating 
board's actions in 1988 in determining whether clear and 
unmistakable error existed.

Focusing on the evidence available to the RO in 1988, and the 
prevailing legal authority at the time, it is readily 
apparent that the RO's adverse action was within the bounds 
of sound judgmental discretion, regardless of whether or not 
some adjudicators might have reached a different result.  
While there was some evidence favorable to the veteran, the 
most notable evidence against his claim was the absence of 
the diagnosis of a pulmonary disorder in service, and the 
absence of a physician's opinion relating a pulmonary 
disorder to service.  In this regard, it is axiomatic that 
the medically supported relationship of a current disorder to 
service must be shown as a prerequisite to service 
connection.  The RO was not free to substitute its own 
judgment for that of a trained physician.  

The veteran essentially disagrees with how the facts were 
weighed and evaluated by the RO in 1988, but this is 
insufficient to support his CUE claim.  The RO's 1988 
decision was not undebatably erroneous, in fact or law, and 
it may not be reversed under the stringent tests for CUE.  
The correct facts, as they were known at the time, were 
before the RO, and the governing law was correctly applied.  
Fugo 6 Vet. App. at 44, Allin v. Brown, 6 Vet. App. 207, 214 
(1994).

With respect to the appellant's allegations that the 
provisions of 38 U.S.C.A. § 5110(i) should serve as basis for 
an earlier effective date for the grant of service connection 
for COPD, it is noted that the correction of the appellant's 
military records had preceded the Board's June 1988 decision 
and was considered therein.  Further, although the December 
1997 rating decision that ultimately granted service 
connection for COPD was based upon a reopened claim, the 
claim was expressly allowed on the basis of reasonable doubt 
being accorded to the appellant in the weighing of a 
considerable amount of medical evidence, and not on the basis 
of new and material evidence resulting from the correction of 
military records.  In fact, the evidence that led to the 
correction of the appellant's military records had been of 
record since 1945, and had indeed been considered in all 
rating decisions subsequent to 1945, including the Board's 
1988 decision.  In summary, the provision regarding 
correction of military records is not applicable in this case 
since the reopening and allowance of the appellant's claim of 
service connection for COPD in 1997 did not result from the 
correction of his military records, and therefore, an earlier 
effective date cannot be given on that basis.  38 U.S.C.A. 
§ 5110(i) (West 1991). 

Finally, the Board need consider the veteran's claim of 
entitlement to an effective date earlier than March 8, 1994 
for the grant of a 100 percent evaluation for service-
connected post-traumatic stress disorder, including on the 
basis of CUE in prior rating decisions.  Once again, the fact 
that the Board had previously considered the issue of the 
evaluation of post-traumatic stress disorder in its July 1990 
Board decision cannot be ignored.  As previously indicated, a 
claim of CUE in that Board decision or the February 1987 RO 
decision it subsumed (based upon the veteran's original 
claim) cannot be the subject of the current appeal.  It must 
be brought under motion to the Board in accordance with the 
requirements for the advancement of such a motion under the 
provisions of 38 C.F.R. § 1404 (1999).  The veteran has, in 
fact, brought such a motion, and as previously indicated, 
that is the subject of a separate Board decision.  

The next claim for an increase for post-traumatic stress 
disorder, namely that brought by the veteran in a statement 
dated March 8, 1994, resulted in the assignment of a 100 
percent evaluation effective from that date of claim.  Under 
38 C.F.R. § 3.400(o)(2) (1994), the only way that the veteran 
would be entitled to an earlier effective date, is if it can 
be shown that the increase in disability that had occurred 
was factually ascertainable during the year prior to the 
receipt of the claim.  He could then be entitled to an 
earlier effective date of up to the one year limit provided.  
However, the evidence of record fails to show treatment for, 
or an assessment of the veteran's post-traumatic stress 
disorder between 1988 and 1994.  The initial assessment of 
that disorder following the July 1990 Board decision was in 
the August 1994, VA psychiatric examination that was 
initiated for that purpose.  

Consequently, the Board must find that it was not factually 
ascertainable prior to March 8, 1994 that the symptomatology 
associated with the veteran's service-connected post-
traumatic stress disorder exceeded that which was "more than 
moderate but less than rather large," so as to warrant an 
evaluation in excess of the 30 percent rating that he had 
prior to that date, much less the 100 percent rating that he 
obtained after that date.  The criteria for an effective date 
prior to March 8, 1994, for a grant of a 100 rating for post-
traumatic stress disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107, 5110(b)(2); 38 C.F.R. §§ 3.400, 4.7, 4.132, 
Diagnostic Code 9411.  

In conclusion, based upon the foregoing reason, the Board 
finds as a matter of law that the RO has assigned the correct 
effective date of January 8, 1986 for the grant of service 
connection for post-traumatic stress disorder and tinnitus, 
and the correct effective date of March 8, 1994 for the grant 
of service connection for chronic obstructive pulmonary 
disease and for the assignment of a 100 percent evaluation 
for post-traumatic stress disorder.  The appeal must be 
denied.  


ORDER

Entitlement to an effective date earlier than March 8, 1994 
for the grant of service connection for COPD, on the basis of 
CUE in prior rating decisions and/or the correction of 
military records, is denied.

Entitlement to an effective date earlier than January 8, 1986 
for the grant of service connection for post-traumatic stress 
disorder, on the basis of CUE in prior rating decisions 
and/or the correction of military records, is denied.  

Entitlement to an effective date earlier than January 8, 1986 
for the grant of service connection for tinnitus, on the 
basis of CUE in prior rating decisions and/or the correction 
of military records, is denied.  

Entitlement to an effective date earlier than March 8, 1994 
for the grant of a 100 percent evaluation to service-
connected post-traumatic stress disorder, is denied.  




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals



 

